Citation Nr: 0942666	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1975 until June 1981 
and from April 1982 until August 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.

In December 2008 the Board remanded this case for additional 
development of the record.  Such development was conducted 
after which the Appeals Management Center (AMC) issued a 
Supplemental Statement of the Case (SSOC) on the issue of 
entitlement to service connection for hypertension.  The 
issue of service connection for hypertension had been 
addressed and denied by the Board in our December 2008 
decision, thus it is unclear why the AMC issued an SSOC on 
the matter.  In the absence of an application to reopen, a 
formal adjudication, or a notice of disagreement, the 
issuance of an SSOC on the Veteran's entitlement to service 
connection for hypertension was inappropriate.  However, in 
light of the fact that the immediate decision grants benefits 
sought for a right hand disability, the error of the AMC is 
rendered harmless.


FINDING OF FACT

Residuals of right middle finger trauma with calcified 
tendonitis is attributable to service.


CONCLUSION OF LAW

Residuals of right middle finger trauma with calcified 
tendonitis was incurred in active service.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims to have injured his right hand during 
active service.  Specifically, he stated during a February 
2005 VA examination that he injured his right middle finger 
while playing volleyball.  As an initial matter, the Board 
notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records reflect that in March 
2004 the Veteran complained of pain at the base knuckle of 
the third digit (e.g. middle finger) of his right hand.  He 
described a two week history of dull, aching, constant pain 
that became sharp when attempting to grip an object.  He was 
experiencing some loss of strength with fatigue but full 
range of motion.  He also reported having his hand caught in 
a door and it was determined that the Veteran was possibly 
suffering from a hyperextension with mild edema and flexor 
tendonitis.  X-ray examination revealed normal bone 
alignment, no fractures or other acute injuries and no 
significant degenerative changes.

At separation in August 2004, the Veteran reported finger 
pains, however an examination showed normal upper 
extremities.

The Veteran separated from active duty in August 2004 and in 
February 2005 he underwent a VA examination.  He reported the 
he jammed his right middle finger playing volleyball but that 
he never had any fractures, dislocations, or treatment.  He 
endorsed reduced gripping strength associated with difficulty 
in activities such as opening a jar.  The Veteran indicated 
that aside from reduced gripping strength, his right finger 
pain did not interfere with activities of daily living, 
although he did describe the pain as more or less constant.  
Objectively his right hand was normal and he was diagnosed 
with a possible minor strain in association with sports such 
as volleyball.  The examiner concluded that the Veteran had 
no disability or functional impairment relating to his right 
hand or fingers.

A radiologic examination of the Veteran's hands in February 
2007, showed mild degenerative changes without interval 
progression since 2004.  A January 2008 report indicated a 
three month history of pain and edema of the middle finger.  
Imaging showed a cortical defect which was indicated as 
possibly due to erosion versus old trauma.  Soft tissue edema 
was seen about the site as well.

In October 2008 examination by a radiologist indicated no 
significant change in the appearance of the right hand middle 
finger.  A lucency was noted about the third medial 
phalangeal head radial aspect.  A calcific density was also 
noted with projection on the ulnar of the second distal 
interphalangeal joint of the right hand, possibly secondary 
calcific tendonitis.  There was no evidence of acute 
fracture, dislocation, subluxation or additional arthrosis.
 
In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's right middle finger pain 
is capable of lay observation and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, post service 
evidence indicates mild degenerative changes and lucency 
about the third medial phalangeal head radial aspect.  As 
there is evidence of an underlying process causing pain, the 
Veteran's subjective complaints are deemed credible and 
consistent with the evidence of record.  As the Veteran is 
found to be credible, his current statements to the effect 
that he has experienced continuous symptomatology since 
active service are highly probative.

In essence, there was an in-service report of trauma with an 
assessment if a hyper extension injury with tendinitis.  
Since separation, the Veteran's complaints have continued and 
there is post-service evidence consistent with trauma and 
calcific tendinitis.

The Board finds that a right middle finger trauma was 
incurred in service.  In so finding we note in-service 
treatment records reflecting complaints referable to right 
middle finger and competent credible evidence of 
symptomatology since service.


ORDER

Service connection for residuals of right middle finger 
trauma with calcified tendonitis is granted



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


